— The complaint, upon information and belief, in this derivative stockholder’s action, is generally too eonelusory and lacking in specificity to warrant the broad examination before trial which is sought. The only paragraph of the complaint which is sufficiently specific to warrant an examination at this time is paragraph 14. An examination with respect to the items included in that paragraph may appropriately serve as a test of the grounds of the complaint and of whether a further examination would be justified. Order unanimously modified so as to grant the motion to vacate the notice of examination before trial except as to the examination of the defendant Julius Y. Levinson as to the items of paragraph 14 of the complaint, and as so modified, affirmed, with $20 costs and disbursements to the appellants. Upon the completion of such examination the plaintiff may, if so advised, move upon a showing of necessity and propriety for a further examination with respect to other items or of other defendants. The date for the examination of the defendant Julius Y. Levinson to proceed shall be fixed in the order. Settle order on notice. Present — Peck, P. J., Dore, Van Yoorhis and Breitel, JJ.